EXHIBIT 10(lxxii)


Execution Version
RETENTION AGREEMENT
THIS RETENTION AGREEMENT (this “Agreement”) is made by and between Anadarko
Petroleum Corporation, a Delaware corporation (the “Company”), and Mitchell W.
Ingram (the “Executive”), as of November 1, 2015 (“Effective Date”).
WHEREAS, the Company values the contributions of the Executive and desires that
the Executive continue his employment at least for the two year period ending on
November 1, 2017 (the “Retention Period”).
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive agree as follows:
1.Retention Award. Subject to the terms and conditions set forth herein, the
Executive is entitled to receive a retention award in the aggregate amount of
$800,000 (the “Retention Award”), payable as follows: (a) 50% of the Retention
Award ($400,000) is payable in a cash lump sum if the Executive remains
continuously and actively employed with the Company (including a subsidiary of
the Company) through November 1, 2016; and (b) the remaining 50% of the
Retention Award ($400,000) is payable in a cash lump sum if the Executive
remains continuously and actively employed with the Company (including a
subsidiary of the Company) through November 1, 2017 (November 1, 2016 and
November 1, 2017 are each referred to herein as a “Retention Date” and,
collectively, as the “Retention Dates”), in each case, less applicable taxes,
with payment made within 15 days following attainment of the applicable
Retention Date. The Retention Award shall not be treated, to the fullest extent
permitted by law, as salary or other compensation for purposes of increasing the
amount of benefits under any employee benefit plan or arrangement of the Company
or any of its affiliates, including, without limitation, the calculation of
severance pay, pension benefits, savings benefits, disability benefits and life
insurance benefits.
2.Termination of Employment.
a.Death, Disability, Without Cause or For Good Reason Following a Change of
Control. In the event the Executive’s employment with the Company and its
affiliates terminates prior to attainment of a Retention Date by reason of (1)
the Executive’s death or permanent and total disability (as determined for
purposes of eligibility for disability benefits under the Company’s long-term
disability plan applicable to the Executive by the applicable administrator of
such plan), or (2) the Executive’s “Involuntary Termination” (as defined in the
Anadarko Petroleum Corporation Officer Severance Plan, effective as of July 13,
2003) with the Company (including a subsidiary of the Company), (3) a
termination of the Executive’s employment by the Company (including a subsidiary
of the Company) other than for Cause entitling the Executive to receive benefits
under the Key Employee Change of Control Contract by and between the Company and
the Executive, dated as of November 1, 2015 (the “COC Agreement”), or (4) a
termination by the Executive for Good Reason entitling the Executive to receive
benefits under the COC Agreement, then in each case, notwithstanding the
continued employment requirement set forth in Section 1 above, the Company will
pay to the Executive (or to the Executive’s beneficiary, if applicable) any
unpaid portion of the Retention Award, less applicable taxes, on the 60th day
following




--------------------------------------------------------------------------------




the date that the Executive’s employment terminates due to one of the events
specified in this Section 2(a), subject to Sections 2(c) and 9 below.
b.Other Terminations of Employment. In the event the Executive’s employment with
the Company and its affiliates terminates prior to attainment of a Retention
Date for any reason other than due to one of the events specified in Section
2(a), then the Executive shall immediately forfeit any and all rights to any
unpaid portion of the Retention Award.
c.Release. Payment of any amount pursuant to Sections 2(a)(2), 2(a)(3) and
2(a)(4) hereof is subject to the Executive’s (1) proper execution and return to
the Company, on or before the Release Expiration Date, and non-revocation in the
time provided to do so, of a full general release in a form acceptable to the
Company, releasing all claims, known or unknown, that the Executive may have
against the Company, its affiliates, and their respective stockholders, members,
partners, officers, managers, directors, fiduciaries, employees,
representatives, agents and benefit plans (and fiduciaries of such plans),
including those arising out of or in any way related to the Executive’s
employment or termination of employment with the Company and its subsidiaries
(the “Release”); and (2) continued compliance with the requirements of Sections
3, 4, 5 and 6 of this Agreement. The Executive acknowledges and understands that
the Executive shall not be entitled to any payments pursuant to Section 2(a)(2),
2(a)(3) or 2(a)(4) if he does not timely execute the Release or if he timely
revokes the Release.
d.Definitions. For purposes of this Agreement:
(i)“Cause” shall have the same meaning as “Cause” under Section 5(b) of the COC
Agreement. In addition, “Cause” shall also mean fraud or embezzlement relating
to the Company or any of its affiliates, as determined by the same process as
provided in Section 5(b) of the COC Agreement. For the avoidance of doubt, an
elimination of Executive’s position by the Company that results in Executive’s
loss of employment shall be treated as an “Involuntary Termination” or a
termination other than for Cause, as applicable, for purposes of this Agreement.
(ii)“Good Reason” shall have the same meaning as “Good Reason” under Section
5(c) of the COC Agreement and, for the avoidance of doubt, in order to
constitute Good Reason for purposes of this Agreement, any event alleged to
constitute Good Reason must occur only following a Change of Control (as defined
in Section 2 of the COC Agreement).
(iii)“Release Expiration Date” shall mean that date that is at least 21 days
following the date upon which the Company delivers the Release to the Executive
(which shall occur no later than seven days after the Executive’s date of
termination) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is at least 45 days following such delivery date.


2

--------------------------------------------------------------------------------






3.Confidential Information. For purposes of clarity and as an acknowledgment of
the Executive’s current and continued obligations under the Company’s Code of
Business Conduct and Ethics and general corporate law, the Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliates, and their respective businesses, which shall have been obtained
or learned by the Executive during the Executive’s employment by the Company,
its predecessors, or any of its affiliates and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement) (referred to herein as “Confidential
Information”). Following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
consent of the Company, communicate or divulge any such Confidential Information
to anyone other than the Company and those designated by it. Also, within five
(5) days after the termination of the Executive’s employment for any reason, the
Executive shall return to Company all documents and other tangible items
containing Company information which are in the Executive’s possession, custody
or control, including all electronic data and records containing Confidential
Information. Nothing herein will prohibit the Executive from: (a) disclosing any
Confidential Information when compelled to do so by law; (b) reporting possible
violations of applicable law to any governmental agency or entity; or (c) making
other disclosures that are protected under the whistleblower provisions of
applicable law (including disclosures made in a manner described in Section
21F(h)(l)(A) of the Securities Exchange Act of 1934, as amended).
4.Nonsolicitation. As part of the consideration for the Retention Award to be
paid to the Executive hereunder; to protect the Confidential Information that
has been and will in the future be disclosed or entrusted to the Executive, the
business good will of the Company and its affiliates that has been and will in
the future be developed in the Executive, or the business opportunities that
have been and will in the future be disclosed or entrusted to the Executive by
the Company and its affiliates; and as an additional incentive for the Company
to enter into this Agreement, the Company and the Executive agree to the
nonsolicitation obligations herein. The Executive shall not, directly or
indirectly for the Executive or for others, in any geographic area or market
where the Company or any of its affiliates are conducting any business or have
during the previous twelve months conducted such business, induce any employee
of the Company or any of its affiliates to terminate his or her employment with
the Company or such affiliates, or hire or assist in the hiring of any such
employee by any person, association, or entity not affiliated with the Company,
unless such employee has terminated employment with the Company and its
affiliates before such solicitation. These nonsolicitation obligations shall
apply during the period that the Executive is employed by the Company and during
the one-year period commencing on the date of the Executive’s termination of
employment for any reason. Notwithstanding the foregoing, the provisions of this
Section 4 shall not restrict the ability of the Company to take actions with
respect to the employment or the termination of employment of any of its
employees, or for the Executive to participate in any such actions in his
capacity as an officer of the Company.
5.Non-Disclosure. By accepting this Agreement, the Executive agrees not to
disclose, in whole or in part, any of the terms of this Agreement or the
existence of this Agreement, except to the extent (a) otherwise required by law
or (b) as may be disclosed publicly by the Company. This Section 5 does not
prohibit the Executive from disclosing


3

--------------------------------------------------------------------------------






the terms of this Agreement to his spouse or to his legal, tax or financial
advisor, provided that the Executive takes all reasonable measures to assure
that the terms of this Agreement are not disclosed to any other third party,
except as otherwise required by law. If the Executive violates the terms of this
Section 5, the Executive will be ineligible to receive any and all of the unpaid
Retention Award under this Agreement.
6.Enforcement and Remedies. The Executive acknowledges that money damages would
not be a sufficient remedy for any breach of this Agreement by the Executive,
and the Company shall be entitled to specific performance and injunctive relief
as remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Agreement, but shall be in
addition to all remedies available at law or in equity to the Company, including
the recovery of damages from the Executive and his agents involved in such
breach and remedies available to the Company pursuant to this and other
agreements with the Executive.
7.Reformation and Severability. It is expressly understood and agreed that the
Company and the Executive consider the restrictions contained in Sections 3, 4,
5 and 6 to be reasonable and necessary to protect the proprietary information of
the Company. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by such court so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced. Further, if a court of competent jurisdiction determines that any
other provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of that provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
8.No Right To Employment. Nothing in this Agreement provides or shall be
construed as providing the Executive with any right to employment or continued
employment with the Company or any of its subsidiaries, and Company (including a
subsidiary of the Company) may terminate the employment of the Executive at any
time.
9.Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code, as amended, and the
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”) or an exemption therefrom and shall be construed and administered in
accordance with such intent; however, the Company makes no representations that
payments and benefits provided under this Agreement are exempt from or compliant
with Section 409A and in no event shall the Company be liable for any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Executive on account of non-compliance with Section 409A. For purposes of
Section 409A, any installment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding any provision herein to the
contrary, if any payment provided for herein would be subject to additional
taxes and interest under Section 409A if the Executive’s receipt of such payment
is not delayed until the earlier of (a) the date of the Executive’s death or (b)
the date that is six months after the date of the Executive’s termination of
employment with the Company and its subsidiaries (such date, the “Section 409A
Payment Date”), then such payment shall not be provided to the Executive (or the
Executive’s estate, if applicable) until the Section 409A Payment Date. For all
purposes of this Agreement, the Executive shall be


4

--------------------------------------------------------------------------------




considered to have terminated employment with the Company and its subsidiaries
when the Executive incurs a “separation from service” with the Company
(including a subsidiary of the Company) within the meaning of Section 409A.
10.Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered, when delivered by facsimile with printed
confirmation, via email with acknowledgement, or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:    Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380


Attention: Senior Vice President, General Counsel, Corporate Secretary and Chief
Compliance Officer
If to the Executive:    Mitchell W. Ingram
6 Brunswick House
Parrs Way
London W6 9LH
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
11.Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas, without reference to
principles of conflict of laws.
12.No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
14.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
15.Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
16.Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.


5

--------------------------------------------------------------------------------






17.Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.
18.Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger or otherwise. Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.
19.Term. This Agreement has a term co-extensive with the Retention Period.
Termination of this Agreement shall not affect any right or obligation of any
party which is accrued or vested prior to such termination. Without limiting the
scope of the preceding sentence, the provisions of Sections 3, 4, 5 and 6 shall
survive any termination of the employment relationship and/or of this Agreement.
20.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof. Without limiting the scope of
the preceding sentence, all prior understandings and agreements among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written, to be effective as of the Effective Date.
ANADARKO PETROLEUM CORPORATION
 
 
 
 
 
 
By:
/s/ R. A. Walker
Name:
R. A. Walker
Title:
Chairman, President and Chief
 
Executive Officer
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Mitch W. Ingram
Mitchell W. Ingram



7